DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: the leadframe including a socket member having a first end portion and a second end portion, the socket member further including an opening disposed between the first end portion and the second end portion, the opening of the socket member being configured to receive a solderless pin; and encapsulating, in a molding compound, at least a portion of the leadframe and at least a portion of the semiconductor component such that the opening of the socket member is exposed through the molding compound, in combination with other claimed feature, as recited in independent claim 1.  Claims 2-10 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: the leadframe including a socket member having a first end portion, a second end portion, and an opening disposed between the first end portion and the second end portion, the bond pad being disposed on the second end portion of the socket member, 
Regarding claim 17, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: the leadframe including a socket member having a first end portion, a second end portion, and an opening disposed between the first end portion and the second end portion; and injecting a molding compound into the molding cavity to encapsulate at least a portion of the leadframe and the semiconductor component in a bottom molding portion and a top molding portion, the top molding portion having an edge offset from an edge of the bottom molding portion such that a recessed area is defined, the opening of the socket member being exposed within the recessed area, in combination with other claimed feature, as recited in independent claim 17.  Claims 18-20 are dependent upon independent claim 17, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 18, 2021